DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US 2014/0220327) in view of Ozaki et al. (US 2012/0156893) and Kim et al. (US 2019/0119151).
Regarding claim 1, Adib teaches a laminate article including a film located on a glass substrate (Pg. 3, Paragraph [0038]). The article may form part of a transparent display (“glass 
Adib is silent with respect to the film layer including an impurity such that the silicon to oxygen bonds are at least 80% by weight of the first coat layer. 
Ozaki teaches the formation of a dense siliceous film which may be used as a protective film for an electronic device (Pg. 1, Paragraph [0001]). The film may be used on a substrate which may be formed from glass (Pg. 2, Paragraph [0023]). The siliceous film is formed from the steps of applying a composition comprising a polysilazane compound and a silica-conversion reaction accelerator on a substrate surface, applying a polysilazane film-treatment solution on the film, and converting the polysilazane compound into a siliceous film at a temperature of 300°C or less (Pgs. 2-3, Paragraph [0043]). The polysilazane compound may be applied by methods including spray coating and may be subject to preliminary heating before the application of the treatment solution at a temperature range of 70°C to 150°C for 1 to 10 min (Pg. 4, Paragraph [0064]-[0066]). The treatment solution may then be applied, which includes hydrogen peroxide as an oxidizing agent (Pg. 2, Paragraph [0028]-[0029]). The film may then be subjected to a hardening step at a temperature of 300°C or less and may be carried out in an environment including steam (Pg. 4, Paragraph[ 0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the film layer of Adib, which may be formed from silica such that the film is formed be the methods of Ozaki in order to form the silica film as a protective film for the glass substrates. With respect to the first coating layer including an impurity such that the silicon 
Therefore, it would have been obvious to one of ordinary skill to optimize the ---content of the silica in the film layer of Adib with the process of Ozaki such that the inventions are directed towards a protective layer on a glass substrate for use as a cover glass and the Applicant's invention is also directed towards the same product and method of forming the product as discussed above. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). In particular, it would have been obvious to form the silica film layer such that the layer is formed with at least one impurity and wherein the silicon to oxygen bonds are at least 80% by weight of mass of the film layer. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01)
Kim teaches an anti-glare glass with enhanced anti-glare and visibility (Pg. 1, Paragraph [0001]). The glass is prepared by spraying, coating and stacking a coating composition including 1 to 40% by weight of polysilazane (Pg. 2, Paragraph [0019]). The polysilazane coating includes a solvent and may be formed by the method of removing the solvent and subsequently performing heat treatment to the coating resulting in a glass with unevenness resulting in excellent haze and transmittance while having improved abrasion resistance characteristics and durability (Pg. 2, Paragraph [028]). 
As discussed above with respect to claim 1, Adib in view of Ozaki teaches the glass substrate with the silica film layer formed by the methods of Ozaki in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib and Ozaki and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. Additionally, Kim teaches an unevenness resulting from the application of a polysilazane coating and performing heat 
Additionally, with respect to the limitation regarding “the cover glass included in a rear cover for an electronic device,” it appears as though this limitation describes an end use of the final product being the cover glass of claim 1. This is so such that the final product appears to be the cover glass with a glass plate and the first coat layer described by the claim and the end use of the product appears to be the use in a rear cover of an electronic device. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 2, Adib teaches the article as discussed above with respect to claim 1. Adib further teaches the film layer may have a hardness of 3 GPa or greater (3000 MPa) (Pg. 9, 
Regarding claims 3-4 and 6-7, Adib teaches the articles with the film layer formed by the methods taught by Ozaki as discussed above with respect to claim 1.
Adib is silent with respect to the first coating layer having the network structure including protrusion and depression shapes and the limitations regarding the dimensions of the shapes including having a pitch 20 to 60 microns and a height of  0.5 to 0.9 microns (claim 3), a ratio of the pitch to the height of 0.004 to 0.015 (claim 4), a surface roughness average of 100 to 300 nm or a root mean square roughness of the surface roughness from 130 to 400 nm (claim 6), and valleys indicating a thickness of 300 to 600 nm and peaks indicating a thickness of 0.6 to 2 microns (claim 7).
However, it appears as though each of these properties of the network of protrusions and depressions is dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0067]-[0069] and [0073]). As discussed above 
Regarding claim 5, Adib teaches the articles with the film layer formed by the methods taught by Ozaki as discussed above with respect to claim 1. 
Adib is silent with respect to the film layer including a haze ranging from 5% to 35% and a transmittance of 91% or less. 
However, it appears as though the haze and the transmittance are dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0072]). As discussed above with respect to claim 1, Adib in view of Ozaki teaches the glass substrate with the silica film layer formed by the methods of Ozaki in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib and Ozaki and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods would additionally result in the similar properties as well including a haze between 5% and 35% and a transmittance of 91% or less.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US 2014/0220327) in view of Ozaki et al. (US 212/0156893) as applied to claims 1 and 2 above, and further in view of Hancock, JR. et al. (US 2018/0282201).
Regarding claim 8, Adib teaches the article as discussed above with respect to claim 2. Adib further teaches the glass articles being used for cover glass applications and may include further layers such as films for anti-fingerprint and easy to clean films (Pg. 17, Paragraph [0140]).
Adib is silent with respect to the anti-fingerprint or easy to clean film having a shape corresponding to the shape of the network structure and including a fluorine or a hydrocarbon chain. 
Hancock teaches a textured glass article 9PG. 1, Paragraph [0002]). The article includes a glass substrate comprising a textured region (Pg. 1, Paragraph [0007]). The glass article may further contain an easy-to-clean (ETC) coating which has a surface morphology that mirrors the underlying morphology of the textured region (Pg. 7, Paragraph [0082]). The ETC coating may be a smudge-resistant fluorine based ETC coating which is resistant or has a lack of affinity for water and oils, including those from a fingerprint (Pg. 7, Paragraph [0082]). Furthermore, the articles and the coatings may be applicable for various applications including displays (Pg. 9, Paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the article of Adib with an anti-fingerprint coting or an ETC coating such that the coating is a smudge-resistant fluorine based coating which mirrors the texture of the layer beneath is as taught by Hancock.
Regarding claim 9, Adib teaches the articles with the smudge resistant coating as discussed above with respect to claims 1 and 8. As discussed above, the ETC coating taught by 
Adib and Hancock are silent with respect to the fingerprint visibility value of equation 1 being 4 or less.
However, this value appear to be dependent on the materials for forming the second layer (See PGPUB, Pgs. 7-8, Paragraphs [0103]-[0105]). In particular, the materials for the second layer appear to include a fluorine based compound or a hydrocarbon-based compound (Pg. 7, Paragraph [0103]), which is taught by Hancock as discussed above. Furthermore, Hancock teaches the use of the ETC coating as being used for the prevention of oils on the surface of the coating, including those from fingerprints. As such, it would have been obvious to optimize the fingerprint visibility value as determined by equation 1 to be a value less than 4 such that Hancock and the instant application teaches the use of a fluorine chain compound being used for an anti-fingerprint coating on a display. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 10, Adib teaches the articles with the smudge-resistant coatings as discussed above with respect to claims 1 and 8. 
Hancock teaches the ETC coatings as discussed above with respect to claim 8. The ETC coatings may be provided as a thin polymeric coating containing the fluoropolymer chain (Pg. 7, Paragraph [0083]). As illustrated in figure 1a, the ETC coating is provided as the thinnest layer on the textured region of the glass article (Pg. 7, Paragraph [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the articles of Adib with the ETC coatings of Hancock such that the ETC . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 2014/0090864) in view of Hancock, JR. et al. (US 2018/0282201), Ozaki et al. (US 212/0156893) and Kim (US 2019/0119151).
Regarding claim 11, Paulson teaches surface modified glass substrates including a scratch resistant layer (Pg. 1, Paragraph [0002]). Paulson additionally teaches a mobile electronic device including a housing having front and back surfaces that are formed of glass (“a housing including a front cover facing a first direction and a rear cover facing a second direction which is opposite the first direction, the housing having a transparent area forming at least a part of the front cover”) (Pg. 6, Paragraph [0071]). The housing includes variety of components in the housing and outside of the housing including a battery (“a battery disposed within the housing” & “a display device disposed within the housing including a screen area exposed through the front cover”) (Pg. 6, Paragraphs [0073]-[0075]). The glass substrates of Paulson may be formed as the front outer glass or the back surface of the housing (“rear cover including a glass plate”) (Pg. 6, Paragraph [0077]). The glass substrate may include a glass main body and a layer provided over the majority of the first major surface (“a glass plate; a first coat layer disposed on the surface of the glass plate, the first coat layer at least partially including a network structure”) (Pg. 1, Paragraph [0008]). Paulson further teaches the layer may be a transferred layer or a layer that may be deposited in situ and may be formed by a variety of methods including chemical vapor deposition, physical vapor deposition, thermal evaporation of a suitable starting material and sputtering processes (Pg. 3, Paragraphs [0038]-[0040]). Additionally, the layer may characterized by its chemical, mechanical and optical properties and 
Paulson is silent with respect to the layer comprising a metal oxide in which the metal is silicon such that the layer has a network structure with multiple protrusion-and-depression shapes formed by inorganic polysilazane coated on the surface of the glass plate.
Ozaki teaches the formation of a dense siliceous film which may be used as a protective film for an electronic device (Pg. 1, Paragraph [0001]). The film may be used on a substrate which may be formed from glass (Pg. 2, Paragraph [0023]). The siliceous film is formed from the steps of applying a composition comprising a polysilazane compound and a silica-conversion reaction accelerator on a substrate surface, applying a polysilazane film-treatment solution on the film, and converting the polysilazane compound into a siliceous film at a temperature of 300°C or less (Pgs. 2-3, Paragraph [0043]). The polysilazane compound may be applied by methods including spray coating and may be subject to preliminary heating before the application of the treatment solution at a temperature range of 70°C to 150°C for 1 to 10 min (Pg. 4, Paragraph [0064]-[0066]). The treatment solution may then be applied, which includes hydrogen peroxide as an oxidizing agent (Pg. 2, Paragraph [0028]-[0029]). The film may then be subjected to a hardening step at a temperature of 300°C or less and may be carried out in an environment including steam (Pg. 4, Paragraph[ 0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layer of Paulson comprising a metal oxide in which the metal is silicon such that the film is formed be the methods of Ozaki in order to form the silica film as a protective film for the glass substrates. 
Additionally, with respect to the limitation regarding “a network structure with multiple protrusion-and-depression shapes formed by inorganic polysilazane coated on a surface of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Kim teaches an anti-glare glass with enhanced anti-glare and visibility (Pg. 1, Paragraph [0001]). The glass is prepared by spraying, coating and stacking a coating composition including 1 to 40% by weight of polysilazane (Pg. 2, Paragraph [0019]). The polysilazane coating includes a solvent and may be formed by the method of removing the solvent and subsequently performing heat treatment to the coating resulting in a glass with unevenness resulting in excellent haze and transmittance while having improved abrasion resistance characteristics and durability (Pg. 2, Paragraph [028]). 
In particular, applicant’s specification identifies the method of forming this layer by means of a solution on a surface of the glass plate, thermally drying the solution and subsequently hardening the solution (PGPUB, Pg. 6, Paragraph [0079]). With regards to each of the steps, the solution includes a polysilazane solution and is applied by wet-spraying (Pg. 6, Paragraph [0084]). The step of thermal drying is conducted at 50°C to 200°C for 2 to 20 min (Pg. 6, Paragraph [0085]). Lastly, the steps of hardening the solution occurs by the methods of steam-hardening at a temperature between 100°C and 300°C and peroxide hardening at a temperature range of relatively lower than that of the steam hardening (Pg. 6, Paragraphs 
Paulson is silent with respect to a second coat layer disposed on the first coat layer including a shape corresponding to the network structure of the first coat layer. 
Hancock teaches a textured glass article 9PG. 1, Paragraph [0002]). The article includes a glass substrate comprising a textured region (Pg. 1, Paragraph [0007]). The glass article may further contain an easy-to-clean (ETC) coating which has a surface morphology that mirrors the underlying morphology of the textured region (Pg. 7, Paragraph [0082]). The ETC coating may be a smudge-resistant fluorine based ETC coating which is resistant or has a lack of affinity for water and oils, including those from a fingerprint (Pg. 7, Paragraph [0082]). Furthermore, the articles and the coatings may be applicable for various applications including displays (Pg. 9, Paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass substrate with the first layer as a rear cover as taught by .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okahata (US 2014/0246084).
Regarding claim 1, Okahata teaches an anti-reflection glass substrate (“cover glass” & “a glass plate”) (Pg. 1, Paragraph [0001]). The glass includes an uneven surface with multiple concaves and convex portions (Pg. 1, Paragraph [0013]). The glass is also provided with a coating comprising at least 70% by mass of silicon dioxide onto the concave and convex portions (“a first coat layer disposed on a surface of the glass plate, the first coat layer at least partially including a network structure with multiple protrusion and depression shapes” & “wherein the first coat layer includes silicon, oxygen and at least one impurity and wherein the Si-O bonds are at least 80% by weight of mass of the first coat layer”) (Pg. 5, Paragraphs [0056]-[0060]).
With respect to the limitation of the network structure being formed from an inorganic polysilazane coated, it appears as though this limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case this limitation does not impart any further structural limitations to the final product being the cover glass which is taught by Kim as discussed above. 
Additionally, with respect to the limitation regarding “the cover glass included in a rear cover for an electronic device,” it appears as though this limitation describes an end use of the final product being the cover glass of claim 1. This is so such that the final product appears to be preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/4/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  
On pages 7-8, applicant argues that Adib fails to teach the film layer as having the amended limitation of “a network structure with multiple protrusion-and-depression shapes formed by inorganic polysilazane coated on the surface of the glass plate.” Applicant further argues Ozaki fails to remedy the teachings of Adib such that Ozaki fails to teach a first coat layer, but rather at best teaches a siliceous film and a polysilazane film. 
The examiner agrees in that neither Adib nor Ozaki explicitly teaches a network structure with multiple protrusion-and-depression shapes and, therefore, the rejection has been 

Applicant’s arguments, see pages 8-9, filed 2/4/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  
In particular, applicant argues that neither Paulson nor Hancock, Jr. teaches the amendment to the claim regarding the network structure having multiple protrusion-and-depressions.
The examiner concedes in that neither Paulson nor Hancock, Jr. teaches these features and, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Ozaki and Kim, which teaches the claimed features as discussed above. 
It is lastly noted that the current rejection is made NON-FINAL in view of the new rejections to claims 1 and 11 as discussed above in further view of Kim and in view of the newly presented rejection of claim 1 in view of Okahata. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/LUCAS A STELLING/               Primary Examiner, Art Unit 1773